Citation Nr: 0115574	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-22 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for sacroiliitis, 
currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran had active service in the United States Marine 
Corps. from April 1943 to November 1945.  He is the recipient 
of the Silver Star Medal and the Purple Heart with gold star.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO), which denied an evaluation in 
excess of 20 percent for the veteran's low back disability.  
This case was transferred to the Board in March 2001.


FINDING OF FACT

Manifestations of the veteran's low back disability more 
nearly approximate severe limitation of motion.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 40 percent for 
sacroiliitis have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a rating in excess of 20 percent for 
his service-connected low back disability.

In the interest of clarity, the Board will initially discuss 
the relevant law and VA regulations applicable to this case; 
review the factual background; and then analyze the veteran's 
claim and render a decision.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 
(2000).

The veteran's service medical records reveal that the veteran 
had a questionable sprained back in September 1944.  His 
spine was noted to be normal on discharge examination in 
November 1945.

A January 1949 rating decision granted entitlement to service 
connection for a sacroiliac injury, which was assigned a 10 
percent evaluation effective December 14, 1948.

On VA examination in April 1962, there was no evidence of 
atrophy or back muscle spasm, and range of back motion was 
normal.  The diagnosis on VA examination in April 1962 was 
spondylolisthesis of the lumbar spine.

The diagnoses on VA examination in February 1963 were 
spondylolysis of L5-S1 on the right and no functional 
residuals of sacroiliac injury or wounds of both upper 
extremities.

VA examination in November 1977 and most of the private 
medical records on file dated from July 1984 to August 1995 
do not contain any evidence of significant back disability.

According to a July 1995 medical report from F.D.L., M.D., 
the veteran had been seen for chronic low back for the 
previous several years.  He denied any radicular type pain.  
It was noted that X-rays of the low back showed a Grade I 
spondylolisthesis of L5 on S1 with severe disc space 
narrowing and facet arthrosis.  The assessment was low back 
syndrome secondary to degenerative osteoarthritis, 
degenerative disc disease and Grade I spondylolisthesis.

The veteran complained on VA examination in September 1995 of 
progressive low back disease, for which he was receiving 
physical therapy.  Forward flexion of the low back was 85 
degrees, backward extension was 25 degrees, lateral bending 
was 40 degrees to either side, and bilateral rotation was 30 
degrees.  X-rays of the low back were noted to reveal 
significant spondylosis of the lumbar spine, somewhat 
progressive since 1990.  The diagnoses were mechanical back 
syndrome, without radiculopathy; degenerative disease of the 
spine; and sacroiliitis.

VA outpatient records dated from May to December 1996 reveal 
complaints of low back pain.  He was given a lumbosacral 
corset.  The impression in May was degenerative joint 
disease.

The veteran complained on VA examination in April 1997 of 
increased back pain with immobilization due to disabilities 
of his back, ankle, and knees.  Physical examination revealed 
that back musculature was poorly developed.  No fixed 
deformity was found.  There was 75 degrees of forward 
flexion, backward extension to less than 15 degrees, left 
lateral flexion to 25 degrees, right lateral flexion to 15 
degrees, and bilateral rotation to 20 degrees.  There was 
objective evidence of pain on motion.  There was slight 
numbness of the web of the toes in the left leg, and reflexes 
were diminished bilaterally.  The diagnosis was degenerative 
disease of the disk, with possible central disk protrusion, 
without foraminal compromise.  The examiner noted that the 
veteran had developed systemic illness and severe deformity 
of both knees, which had aggravated his back problem.  

VA outpatient records dated from November 1998 to August 2000 
reveal that the veteran was seen in July 1999 for adjustment 
of his knee braces.  Examination of the back revealed 
tenderness over the lower lumbosacral area and active range 
of motion limited in all directions with pain.  It was noted 
that March 1996 X-rays of the lumbosacral spine showed 
degenerative disc disease at L5-S1 and bilateral pars intra-
articularis defects with a grade I spondylolisthesis of L5 on 
S1.
The veteran complained on VA examination in August 1999 of 
constant pain, weakness, stiffness, fatigability, and lack of 
endurance.  He said that he took Tylenol four times a day.  
He noted flare-ups, at which time he could not bend or walk.  
The veteran used crutches to walk.  The effects of the 
condition on the veteran's usual occupation and daily 
activities was described as negative.  On physical 
examination, range of motion of the lumbar spine included 40 
degrees of forward flexion; 20 degrees of backward extension, 
right lateral flexion, and right rotation; and 30 degrees of 
left lateral flexion and left rotation.  It was noted that he 
had increasing dysfunction, particularly flexion and 
extension and right-sided rotation, when he had a flare-up.  
There was no fixed deformity, and his back musculature was 
considered moderately well developed.  The veteran was 
reported to have painful motion on both extension and 
flexion, spasm, weakness, and tenderness.  No sensory deficit 
was found; reflexes were 2+ and Babinski was neutral.  X-rays 
of the lumbosacral spine were noted to show advanced 
degenerative changes and first degree spondylolisthesis with 
anterior slippage of L5 on S1.  The diagnosis was mechanical 
back syndrome, with sacroiliitis, but without radiculopathy.  
The examiner noted that some of the veteran's inability to 
rotate and the principal reason for the veteran's use of 
crutches was the veteran's knee and ankle disability.

The veteran testified at his personal hearing at the RO in 
March 2000 in support of his claim and the severity of his 
back disability, including that the recent VA examination 
only took about five minutes.  The veteran's wife also 
testified in support of his claim.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2000).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

Specific schedular criteria

The veteran is currently in receipt of a 20 percent 
evaluation for his service-connected low back disability, 
which is currently evaluated under Diagnostic Codes 5294 
[sacroiliac injury and weakness] and 5292 [limitation of 
motion of the lumbar spine].

The lumbosacral and sacroiliac joints should be considered as 
one anatomical segment for rating purposes.  38 C.F.R. § 4.66 
(2000).  Sacroiliac injury and weakness is rated as 
lumbosacral strain under Diagnostic Code 5295.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5294.

A noncompensable evaluation is assigned for lumbosacral 
strain with slight subjective symptoms only.  A 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Under Diagnostic Code 5292, compensable ratings are assigned 
for limitation of motion of the lumbar spine when that 
limitation is slight (10 percent), moderate (20 percent), or 
severe (40 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue 
presently on appeal.    

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  In fact, he submitted both lay and medical 
evidence in support of his claim.  There is sufficient 
evidence of record with which the Board may make an informed 
decision.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder.  In addition, the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim, including presenting 
testimony at a personal hearing at the RO.

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 97-98 (to be codified at 38 U.S.C.A. 
§ 5103A).

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service and post-service medical records, 
including the VA examination report dated in August 1999.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Schedular rating 

The Board has carefully reviewed the medical evidence of 
record, which has been recapitulated above.

The Board notes the progressive nature of the veteran's 
limitation of back motion over the years and the fact that 
the most significant manifestation of his service-connected 
back disability is limitation of motion.  While flexion of 
the low back was to 85 degrees in September 1995, and to 75 
degrees in April 1997, it was only to 40 degrees on VA 
examination in August 1999.  Additionally, examination in 
August 1999 showed backward extension, right lateral flexion, 
and right rotation to only 20 degrees.  It was also noted in 
August 1999 that there was back pain on motion, spasm, 
weakness, and tenderness.  

The Board finds that the medical and other evidence of record 
demonstrates that the current manifestations of the veteran's 
service-connected back disability more closely approximate 
severe limitation of motion.   The ranges of motion, in 
degrees, are consistent with significant limitation of 
motion.  Accordingly, a 40 percent rating is assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 for severe limitation 
of the lumbar spine.  See 38 C.F.R. § 4.7.

The assignment of a 40 percent rating under Diagnostic Code 
5292 renders discussion of Diagnostic Code 5295 moot, since 
40 percent is the maximum provided under that diagnostic 
code.   

DeLuca considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

However, since a 40 percent evaluation has been granted for 
the veteran's service-connected low back disability, and 
since this is the maximum available schedular rating for 
limitation of motion under Diagnostic Code 5292, the veteran 
is not entitled to a higher rating pursuant to 38 C.F.R. §§ 
4.40 and 4.45.  See the Court's holding in Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the October 2000 Supplemental Statement of the Case, the 
RO specifically considered whether extraschedular rating 
under 38 C.F.R. § 3.321(b) should be assigned as to the 
service-connected lumbosacral disability.  The RO concluded 
in October 2000 that the evidence did not indicate that an 
extra-schedular evaluation was warranted under the provisions 
of 38 C.F.R. § 3.321(b).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no evidence that the service-connected sacroiliitis 
presents an unusual or exceptional disability picture.  As 
discussed in detail above, the service-connected low back 
disability is principally manifested by complaints of 
constant pain and limitation of motion of the lumbosacral 
spine.  The veteran's sacroiliitis is rated under Diagnostic 
Code 5292 [limitation of motion of the lumbar spine].  The 
assigned 40 percent evaluation contemplates the 
symptomatology here demonstrated.  The Board finds that the 
veteran's symptoms are consistent with the criteria in the 
Rating Schedule.  There is no medical evidence that the 
clinical picture is in any way out of the ordinary, and the 
veteran has pointed to none.  The Board finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.
See 38 C.F.R. § 3.321(b)(1).

There is also no indication that the veteran has been 
hospitalized for his sacroiliitis.  The Board further finds 
that the evidence of record does not establish that the 
veteran's service-connected sacroiliitis causes marked 
interference with employment.  In fact, it was noted in 
August 1999 that the condition did not interfere with 
employment or normal activities and that he used crutches 
primarily due to his knee and ankle disabilities.  The Board 
places significant weight of probative value on this medical 
evaluation. 

With respect to the veteran's testimony at his March 2000 RO 
hearing, the Board notes that he did not present an 
exceptional or unusual disability picture and his testimony 
is not reflective of any factor which takes the veteran 
outside of the norm.  Any decrease in the veteran's ability 
to work due to his service-connected sacroiliitis is 
recognized in the assigned 40 percent disability rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired]; see also 38 C.F.R. §§ 3.321(a), 
4.1 (2000).

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected sacroiliitis.


ORDER

Entitlement to a 40 percent evaluation for sacroiliitis is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

